Opinion by
Tilson; J.
It was stipulated that certain items of the merchandise consist of (1) racello hats the same in all material respects as those the subject of Abstract 47291; (2) hemp hats similar to those involved in United States v. Armand Schwab, 30 C. C. P. A. 72, C. A. D. 218; and (3) hemp hats similar to those involved in Abstract 46497, which records were admitted in evidence herein. In accordance therewith the items of merchandise in question were held dutiable at 25 percent under paragraph 1504 (b) (1) as claimed.